               Case 3:19-bk-30615                     Doc 4          Filed 03/01/19 Entered 03/01/19 17:02:15                     Desc Main
                                                                     Document      Page 1 of 4

 Fill in this information to identify your case:

 Debtor 1                  Dontia R. Gaines
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Heritage Acceptance                                  Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        2015 Buick Verano 76,000 miles                    Reaffirmation Agreement.
    property              Edmunds Clean PPV = $9397                         Retain the property and [explain]:
    securing debt:

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No
 Description of leased
 Property:                                                                                                                 Yes

 Lessor's name:                                                                                                            No

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 3:19-bk-30615                        Doc 4          Filed 03/01/19 Entered 03/01/19 17:02:15                       Desc Main
                                                                     Document      Page 2 of 4

 Debtor 1      Dontia R. Gaines                                                                      Case number (if known)


 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes

 Lessor's name:                                                                                                               No
 Description of leased
 Property:                                                                                                                    Yes




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
            Case 3:19-bk-30615                        Doc 4          Filed 03/01/19 Entered 03/01/19 17:02:15                 Desc Main
                                                                     Document      Page 3 of 4

 Debtor 1      Dontia R. Gaines                                                                      Case number (if known)




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Dontia R. Gaines                                                         X
       Dontia R. Gaines                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        March 1, 2019                                                    Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                         page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
  Case 3:19-bk-30615   Doc 4    Filed 03/01/19 Entered 03/01/19 17:02:15   Desc Main
                                Document      Page 4 of 4


                               CERTIFICATE OF SERVICE

I certify that on March 1, 2019, a copy of:

            CHAPTER 7 INDIVIDUAL DEBTOR’S STATEMENT OF INTENTION

was served electronically through the Court’s ECF System on all ECF
participants registered in this case at the email address registered
with the Court,

and on the following by ORDINARY FIRST CLASS MAIL addressed to:



     DONTIA R GAINES
     2018 KENTON ST
     SPRINGFIELD OH 45505



     HERITAGE ACCEPTANCE
     118 S SECOND ST
     ELKHART IN 46516




                                     /s/ David M. Hollingsworth
                                     David M. Hollingsworth #0011343
                                     Attorney for Debtor(s)
                                     PO Box 52
                                     Enon OH 45323
                                     Phone (937) 864-2924
                                     FAX (937) 864-2312
                                     dmh@enonlaw.net
